Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 1 of 12

 

 

 

< 8 2
a3 2 3s
OA mw =
AD ao AT
9 9 = wa -
UNITED STATES DISTRICTCOURT  =9. = a
o TT at
x
FOR THE Massachusetts 4 he a
DISTRICT OF
CaseNo, 1: 17-CR-10260 LTO
UNITED STATES OF AMERICA ase NO
(write the number of your criminal
case)
v. MOTION FOR SENTENCE
REDUCTION UNDER
Quang Le 18 U.S.C. § 3582(c)(1)(A)
; (Compassionate Release)
Write your full name here. .
(Pro Se Prisoner)
NOTICE |

The public can access electronic court files. Federal Rule of Criminal Procedure 49.1

addresses the privacy and security concerns resulting from public access to electronic court

files. Under this rule, Papers filed with the court should not contain: an individual’s full social

security number or full birth date; the full name of a person known to be a minor; ora
complete financial account number. A filing may include only: the last four digits of a social

security number; the year of an individual’s birth; a minor’s initials; and the last four digits of

 

| financial account number.

Does this motion include a request that any documents attached to this motion be filed
under seal? (Documents filed under seal are not available to the public.)

CL Yes

WW No

If you answered yes, please list the documents in section IV of this form.

Page 1 of 6

 
nnn

Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 2 of 12

 

 

 

 

 

 

I SENTENCE INFORMATION
Date of sentencing: 05-08-2018
Term of imprisonment imposed: ° 72 Months
Approximate time served to date: 44% statutory time, 39% full time
Projected release date: 10-02-2022
Length of Term of Supervised Release: 3 years
Have you filed an appeal in your case?

C Yes Bo z Bn
O No a3 3 am
Are you subject to an order of deportation or an ICE detainer? 36 = 4
O Yes On y a
i No

I. EXHAUSTION OF ADMINISTRATIVE REMEDIES!

18 U.S.C. § 3582(c)(1)(A) allows you to file this motion (1) after you have fully exhausted all
administrative rights to appeal a failure of the Burea

u of Prisons to bring a motion on your
behalf, or (2) 30 days after the warden of

your facility received your request that the warden
make a motion on your behalf, whichever is earlier.
Please include copies of any written correspondence to an

to your motion, including your written request to the War

d from the Bureau of Prisons related
the Bureau of Prisons.

den and records of any denial from
c)(1)(A)(2), thus |

I am moving pursuant to 18 Ora Te Cie abet STs See. the éxhaustion "
having the warden sera enied onl on the basis of been "deportable
requirement. Warden dented oven though I have no detainer. ]
because of the am not deportable under the Vietnam-U.S. treaty.
1 The requirements for this compassionate release motion being filed with the court differ from
the requirements that you would use to submit a compassionate release request to the Bureau

of Prisons. This form should only be used for a compassionate release motion made to the
court. If you are submitting a compassionate release re

quest to the Bureau of Prisons, please
review and follow the Bureau of Prisons program state

ment.

Page 2 of 6
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 3 of 12

Have you personally submitted your request for compassionate release to the Warden
of the institution where you are incarcerated?

i ey I submitted a request for compassionate release to the warden on

 

O No, I did not submit a request for compassionate release to the warden.

If no, explain why not:

n/a

 

 

Was your request denied by the Warden?
ta” Yes, my request was denied by the warden on (date):_ January 4th, 2021

CO No. I did not receive a response yet.

III. GROUNDS FOR RELEASE

Please use the checkboxes below to State the grounds for your request for compassionate
release. Please select all grounds that apply to you. You may attach additional sheets if
necessary to further describe the reasons supporting your motion. You may also attach any
relevant exhibits. Exhibits may include medical records if your request is based on a medical
condition, or a statement from a family member or sponsor.

A. Are you 70 years old or older?
O Yes,
(7 No.

if you answered no, go to Section B below. You do not need to fill out Section A.

If you answered yes, you may be eligible for release under 18 U.S.C. § 3582(c)(1)(A)(ii) if you
meet two additional criteria. Please answer the following questions so the Court can determine
if you are eligible for release under this section of the statute.

Page 3 of 6
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 4 of 12

Have you served 30 years or more of imprisonment pursuant to a sentence imposed
under 18 U.S.C. § 3559(c) for the offense or offenses for which you are imprisoned?

CI Yes.
O No.

Has the Director of the Bureau of Prisons determined that you are not a danger to the
safety of any other person or the community?

OC Yes.
QO No.

B. Do you believe there are other extraordinary and compelling reasons for your
release?

iv Yes.
O No.

If you answered “Yes,” please check all boxes that apply so the Court can determine whether
you are eligible for release under 18 U.S.C. § 3582(c)(1)(A)(i).

O) Ihave been diagnosed with a terminal illness.

C) Ihave a serious physical or medical condition; a serious functional or cognitive
impairment; or deteriorating physical or mental health because of the aging
Process that substantially diminishes my ability to provide self-care within the
environment of a correctional facility, and I am not expected to recover from this
condition.

CO Iam 65 years old or older and Iam experiencing a serious deterioration in
physical or mental health because of the aging process.

C) The caregiver of my minor child or children has died or become incapacitated
and I am the only available caregiver for my child or children.

O) My spouse or registered partner has become incapacitated and I am the only
available caregiver for my spouse or registered partner.

id There are other extraordinary and compelling reasons for my release.

Page 4 of 6
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 5 of 12

Please explain below the basis for your request. If there is additional information regarding any
of these issues that you would like the Court to consider but which is confidential, you may

include that information On a Separate page, attach the Page to this motion, and, in section IV
below, request that that attachment be sealed.

I
. 9

i here | was tor -weeks—while re-
was transffered to a Hospital wher

Cc V ring I hn Cc y { nave WUOLT OFA symptoms
i 7 ™_
k in m unit bu Lore

i tri memorylost
that are still affecting me; difficult in bréattring;

4 41k
At
LOoUST. Trr—pecaise_
extreme weakness, and more. I was so ser ¥Y

Vv Ont tave-seees
I_ have some condition, unknown to me as 1d
4 be-one oO
i that caused me—te—be—one
i I understand it,
medical record nor

i-nreed—your

a-1Y9.
the worst during this lates outbreak of Covi

help, I feel my life in danger due to Covid.

IV. ATTACHMENTS AND REQUEST TO SEAL

 

 

 

 

information.
Document Attached? Request to seal?
Proposed Release Plan OYes [No TD Yes No
Additional medical information D2 Yes it No C Yes (No
CJ Yes 0 Yes O No
0 Yes [2 Yes QO No
Page 5 of 6
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 6 of 12

¥. REQUEST FOR APPOINTMENT OF COUNSEL

I do not have an attorney and I request an attorney be appointed to help me.

be Yes

Ci No

VI. MOVANT’S DECLARATION AND SIGNATURE

For the reasons stated in this motion, I move the court for a reduction in sentence
(compassionate release) under 18 U.S.C. § 3582(c)(1)(A). I declare under penalty of
perjury that the facts stated in this motion are true and correct.

Ole( 9 = 3.554 (eo)

 

 

Date Signature
Quan Le

Name
00478-138

 

Bureau of Prisons Register #

Moshannon Valley Correctional Facility

 

Bureau of Prisons Facility

555 Geo Drive; Philipsburg, PA 16866

 

Institution’s Address

Page 6 of 6
eG

Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 7 of 12

ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

UNITED STATES DISTRICT COURT

 

 

FOR THE h tt
Massachusetts
DISTRICT OF

UNITED STATES OF AMERICA

Case No, 1: 17- CR - 10260
v. (write the number of your criminal

case)

Quang Le
Write your full name here.
PROPOSED RELEASE PLAN

In Support of Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A)

 

NOTICE

The public can access electronic court files. Federal Rule of Criminal Procedure 49.1 addresses
the privacy and security concerns resulting from public access to electronic court files. Under
this rule, papers filed with the court should not contain: an individual’s full social security
number or full birth date; the full name of a person known to be a minor; or a complete
financial account number. A filing may include only: the last four digits of a social security
number; the year of an individual’s birth; a minor’s initials; and the last four digits of a

financial account number.

 

 

If you provide information in this document that you believe should not be publicly
available, you may request permission from the court to file the document under seal. If
the request is granted, the document will be placed in the electronic court files but will
not be available to the public.

Do you request that this document be filed under seal?
Xf Yes

O No

 
Case 1:17-cr-10260-LTS. Document 302 Filed 01/28/21 Page 8 of 12

>

ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

PROPOSED RELEASE PLAN

To the extent the following information is available to you, please include the information
requested below. This information will assist the U.S. Probation and Pretrial Services Office to
prepare for your release if your motion is granted.

A. Housing and Employment

Provide the full address where you intend to reside if you are released from prison:

27 Paisley Park, # 2; Dorchester, Boston, MA 02124

 

 

Provide the name and phone number of the property owner or renter of the address
where you will reside if you are released from prison:

Nhung, TO (Mother) -Ph. 617-602-0433- Long Le (Father) - Ph.

 

617-602-0433- Hai Phi (Uncle/owner) - 857-928-1065- Nhut Le

(Bother) -857-999-5068- Duy Le (brother) -61/7-318-8136-
Provide the names (if under the age of 18, please use their initials only), ages, and

relationship to you of any other residents living at the above listed address:

All my family previously named in last question, live there,

 

:Bhat is a drug and crime free envioroment.

 

If you have employment secured, provide the name and address of your employer and
describe your job duties:

My family is committed to support me while I live there and

 

I_ will work with them as soon as I get better.

List any additional housing or employment resources available to you:

n/a

 
ids Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 9 of 12
a

ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

B. Medical needs

Will you require ongoing medical care if you are released from prison?

iw Yes

O No

Will you have access to health insurance if released?

LY Yes

O No

rie If yes, provide the name of your insurance company and the last four digits of the
policy number. If no, how do you plan to pay for your medical care?

I am alegible to health coverange under the health care act,

 

and as I will be a newly release from prison individual I am

 

elegible to buy in out of the open market.
If no, are you willing to apply for government medical services (Medicaid/Medicare)?

w Yes

O No

Do you have copies of your medical records documenting the condition(s) for which
you are seeking release?

0 Yes
No
If yes, please include them with your motion. If no, where are the records located?

I have not seen my medical record nor they have gave me

 

access to it in this facility. I will like the Court to

 

summond those records from Moshannon Valley Correctional

Facility.
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 10 of 12

ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

Are you currently prescribed medication in the facility where you are incarcerated?

DO Yes
LY No

If yes, list all prescribed medication, dosage, and frequency:

 

 

Do you require durable medical equipment (e.g., wheelchair, walker, oxygen, prosthetic
limbs, hospital bed)?

DO Yes

DY No

If yes, list equipment:

 

 

Do you require assistance with self-care such as bathing, walking, toileting?
C) Yes
tY'No

If yes, please list the required assistance and how it will be provided:

 

 

Do you require assisted living?

OO Yes

UW No
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 11 of 12

ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

If yes, please provide address of the anticipated home or facility and the source of
funding to pay for it.

 

 

Are the people you are proposing to reside with aware of your medical needs?

ib Yes
O No
Do you have other community support that can assist with your medical needs?
0 Yes
No

Provide their names, ages, and relationship to you. If the person is under the age of 18,
please use their initials only:

 

 

Will you have transportation to and from your medical appointments?

i Yes

O No

Describe method of transportation:

- My family will provide me with transportation to and from

 

my medical appoitments and care.
Case 1:17-cr-10260-LTS Document 302 Filed 01/28/21 Page 12 of 12

ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

SIGNATURE

I declare under penalty of perjury that the facts stated in this attachment are true and

 

 

 

correct.
C4 -19 - Zo20 ef)
Date Signature
Quang Le
Name
00478-138

 

Bureau of Prisons Register #

Moshannon Valley Correctional Facility

Bureau of Prisons Facility

555 Geo Drive; Philipsburg, PA 16866

 

Institution’s Address
